Cite as: 586 U. S. ____ (2018)                   1

                        THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      REBEKAH GEE, SECRETARY, LOUISIANA 

     DEPARTMENT OF HEALTH AND HOSPITALS 

          v. PLANNED PARENTHOOD OF

              GULF COAST, INC., ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

              No. 17–1492. Decided December 10, 2018


  The petition for a writ of certiorari is denied.
  JUSTICE THOMAS, with whom JUSTICE ALITO and
JUSTICE GORSUCH join, dissenting from the denial of
certiorari.
  One of this Court’s primary functions is to resolve “im-
portant matter[s]” on which the courts of appeals are “in
conflict.” Sup. Ct. Rule 10(a); e.g., Thompson v. Keohane,
516 U.S. 99, 106 (1995). This case and Andersen v.
Planned Parenthood of Kan. and Mid-Missouri, No. 17–
1340, present a conflict on a federal question with signifi-
cant implications: whether Medicaid recipients have a
private right of action to challenge a State’s determination
of “qualified” Medicaid providers under 42 U.S. C.
§1396a(a)(23) and Rev. Stat. §1979, 42 U.S. C. §1983.
Five Circuits have held that Medicaid recipients have such
a right, and one Circuit has held that they do not.* The
last three Circuits to consider the question have them-
selves been divided.
  This question is important and recurring. Around 70
——————
   * Compare Planned Parenthood of Kan. v. Andersen, 882 F.3d 1205,
1225–1229 (CA10 2018); 862 F.3d 445, 457–462 (CA5 2017) (case
below); Planned Parenthood of Ariz., Inc. v. Betlach, 727 F.3d 960,
966–968 (CA9 2013); Planned Parenthood of Ind., Inc. v. Commissioner
of Ind. State Dept. of Health, 699 F.3d 962, 974–977 (CA7 2012); Harris
v. Olszewski, 442 F.3d 456, 461–465 (CA6 2006), with Does v. Gillespie,
867 F.3d 1034, 1041–1046 (CA8 2017).
2   GEE v. PLANNED PARENTHOOD OF GULF COAST, INC.

                    THOMAS, J., dissenting

million Americans are on Medicaid, and the question
presented directly affects their rights. If the majority of
the courts of appeals are correct, then Medicaid patients
could sue when, for example, a State removes their doctor
as a Medicaid provider or inadequately reimburses their
provider. E.g., Bader v. Wernert, 178 F. Supp. 3d 703 (ND
Ind. 2016); Women’s Hospital Foundation v. Townsend,
2008 WL 2743284 (MD La., July 10, 2008). Because of
this Court’s inaction, patients in different States—even
patients with the same providers—have different rights to
challenge their State’s provider decisions.
  The question presented also affects the rights of the
States, many of which are amici requesting our guidance.
Under the current majority rule, a State faces the threat
of a federal lawsuit—and its attendant costs and fees—
whenever it changes providers of medical products or
services for its Medicaid recipients. E.g., Harris v. Ols-
zewski, 442 F.3d 456 (CA6 2006). Not only are the law-
suits themselves a financial burden on the States, but the
looming potential for complex litigation inevitably will
dissuade state officials from making decisions that they
believe to be in the public interest. State officials are not
even safe doing nothing, as the cause of action recognized
by the majority rule may enable Medicaid recipients to
challenge the failure to list particular providers, not just
the removal of former providers. E.g., Kapable Kids
Learning Center, Inc. v. Arkansas Dept. of Human Servs.,
420 F. Supp. 2d 956 (ED Ark. 2005); Martin v. Taft, 222 F.
Supp. 2d 940 (SD Ohio 2002). Moreover, allowing patients
to bring these claims directly in federal court reduces the
ability of States to manage Medicaid, as the suits give
Medicaid providers “an end run around the administrative
exhaustion requirements in [the] state’s statutory
scheme.” 876 F.3d 699, 702 (CA5 2017) (Elrod, J., dis-
senting from denial of rehearing en banc).
  Finally, the disagreement over §1396a(a)(23) implicates
                  Cite as: 586 U. S. ____ (2018)            3

                     THOMAS, J., dissenting

fundamental questions about the appropriate framework
for determining when a cause of action is available under
§1983—an important legal issue independently worthy of
this Court’s attention. The division in the lower courts
stems, at least in part, from this Court’s own lack of clar-
ity on the issue. As one court observed, the disagreement
“can be explained in part by an evolution in the law,” Does
v. Gillespie, 867 F.3d 1034, 1043 (CA8 2017)—a tactful
way of saying that this Court made a mess of the issue.
We have acknowledged as much, explaining that language
in our early opinions could be “read to suggest that some-
thing less than an unambiguously conferred right” can
give rise to a cause of action under §1983, and that “[t]his
confusion has led some courts” astray. Gonzaga Univ. v.
Doe, 536 U.S. 273, 282–283 (2002). We have “[f]uel[ed]
this uncertainty” by equivocating on whether the stand-
ards for implying private rights of action have any “bear-
ing on the standards for discerning whether a statute
creates rights enforceable by §1983.” Id., at 283. Courts
are not even able to identify which of our decisions are
“binding”; in Planned Parenthood of Kan. v. Andersen, 882
F.3d 1205 (CA10 2018), the Court of Appeals applied a
decision that this Court recently said had been “ ‘plainly
repudiate[d].’ ” Id., at 1229, and n. 16 (quoting Armstrong
v. Exceptional Child Center, Inc., 575 U. S. ___, ___, n.
(2015) (slip op., at 9, n.), in turn citing Wilder v. Virginia
Hospital Assn., 496 U.S. 498 (1990)). One can hardly
blame the Tenth Circuit for misunderstanding. We created
this confusion. We should clear it up.
   So what explains the Court’s refusal to do its job here? I
suspect it has something to do with the fact that some
respondents in these cases are named “Planned
Parenthood.” That makes the Court’s decision particu-
larly troubling, as the question presented has nothing to do
with abortion. It is true that these particular cases arose
after several States alleged that Planned Parenthood
4   GEE v. PLANNED PARENTHOOD OF GULF COAST, INC.

                    THOMAS, J., dissenting

affiliates had, among other things, engaged in “the illegal
sale of fetal organs” and “fraudulent billing practices,” and
thus removed Planned Parenthood as a state Medicaid
provider. Andersen, 882 F.3d, at 1239, n. 2 (Bacharach,
J., concurring in part and dissenting in part). But these
cases are not about abortion rights. They are about pri-
vate rights of action under the Medicaid Act. Resolving
the question presented here would not even affect Planned
Parenthood’s ability to challenge the States’ decisions; it
concerns only the rights of individual Medicaid patients to
bring their own suits.
   Some tenuous connection to a politically fraught issue
does not justify abdicating our judicial duty. If anything,
neutrally applying the law is all the more important when
political issues are in the background. The Framers gave
us lifetime tenure to promote “that independent spirit in
the judges which must be essential to the faithful perfor-
mance” of the courts’ role as “bulwarks of a limited Consti-
tution,” unaffected by fleeting “mischiefs.” The Federalist
No. 78, pp. 469–470 (C. Rossiter ed. 1961) (A. Hamilton).
We are not “to consult popularity,” but instead to rely on
“nothing . . . but the Constitution and the laws.” Id.,
at 471.
   We are responsible for the confusion among the lower
courts, and it is our job to fix it. I respectfully dissent
from the Court’s decision to deny certiorari.